                                                                                                                                                            JS-6
                                                                                1   COLLINSON, DAEHNKE, INLOW & GRECO
                                                                                2
                                                                                    Laura E. Inlow, Esq., State Bar No. 130584
                                                                                    Email: laura.inlow@cdiglaw.com
                                                                                3   21515 Hawthorne Blvd., Suite 800
                                                                                4   Torrance, CA 90503
                                                                                    Telephone: (424) 212-7777
                                                                                5   Facsimile: (424) 212-7757
                                                                                6
                                                                                    Attorneys for Defendant, COUNTY OF LOS ANGELES
                                                                                7

                                                                                8                           UNITED STATES DISTRICT COURT
                                                                                9
                                                                                              CENTRAL DISTRICT OF CALIFORNIA – WESTERN DIVISION
                                                                               10
                                                                                    GRANT VALENCIA,                            CASE NO. CV 19-471-GW-GJSx
COLLINSON, DAEHNKE, INLOW & GRECO




                                                                               11
                                                                                                          Plaintiff,           ORDER AND JUDGMENT
                                                                               12
                                    TEL. (424) 212-7777 | FAX (424) 212-7757
                                     21515 HAWTHORNE BLVD., SUITE 800
                                        TORRANCE, CALIFORNIA 90503




                                                                               13               v.
                                                                               14
                                                                                    COUNTY OF LOS ANGELES, a                   Action Filed: December 14, 2018
                                                                               15   public entity; KENNETH COLLINS, an
                                                                                    individual; and DOES 1 through 50,
                                                                               16
                                                                                    inclusive
                                                                               17                     Defendants
                                                                                    ________________________________
                                                                               18
                                                                                                                               Trial Date: March 10, 2020
                                                                               19   COUNTY OF LOS ANGELES,

                                                                               20                         Cross-Complainant,

                                                                               21                    v.

                                                                               22   KENNETH COLLINS, and MOES 1
                                                                                    through 50
                                                                               23
                                                                                                           Cross-Defendants
                                                                               24

                                                                               25         The Motion for Summary Judgment or, in the alternative, Motion for Partial
                                                                               26   Summary Judgment of Defendant the County of Los Angeles was heard by this
                                                                               27
                                                                                    court on February 24, 2020. Plaintiff appeared by counsel Antonio Castillo, III and
                                                                               28
                                                                                    ______________________________________________________________________________
                                                                                                                         -1-
                                                                                           (PROPOSED) ORDER AND JUDGMENT RE MOTION FOR SUMMARY JUDGMENT
                                                                                1   Alister Wong. Defendant the County of Los Angeles appeared by counsel Laura E.
                                                                                2
                                                                                    Inlow.
                                                                                3

                                                                                4         After reviewing all papers submitted in support and in opposition to the

                                                                                5   Motion, hearing oral argument from all counsel, and considering all the issues and
                                                                                6
                                                                                    evidence presented, the Court granted Defendant’s Summary Judgment motion as
                                                                                7

                                                                                8   to all claims and causes of action.

                                                                                9         Accordingly, judgment is hereby entered in favor of Defendant County of
                                                                               10
                                                                                    Los Angeles and against Plaintiff Grant Valencia. As the Defendant is the
COLLINSON, DAEHNKE, INLOW & GRECO




                                                                               11

                                                                               12   prevailing party, it shall be entitled to recover its costs reasonably incurred
                                    TEL. (424) 212-7777 | FAX (424) 212-7757
                                     21515 HAWTHORNE BLVD., SUITE 800
                                        TORRANCE, CALIFORNIA 90503




                                                                               13   pursuant to F.R.C.P. 54(d) and the Local Rules and may also seek attorney’s fees
                                                                               14
                                                                                    pursuant to 42 U.S.C. section 1983.
                                                                               15

                                                                               16

                                                                               17   IT IS SO ORDERED and ADJUDGED.
                                                                               18

                                                                               19

                                                                               20   DATED: March 3, 2020                    _______________________________
                                                                                                                            Hon. George H. Wu
                                                                               21                                           United States District Judge
                                                                               22

                                                                               23

                                                                               24

                                                                               25

                                                                               26

                                                                               27

                                                                               28
                                                                                    ______________________________________________________________________________
                                                                                                                           -2-
                                                                                             (PROPOSED) ORDER AND JUDGMENT RE MOTION FOR SUMMARY JUDGMENT
